Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
Claims 1-23 of R. Sakoh et al., US 16/649,834 (Sep 26, 2020) are pending, have been examined on the merits and stand rejected.  Claims 12 and 14-23 are in condition for allowance.  Claims 1-11 and 13 are rejected.  

Applicant’s Amendments Will Not Be Entered
Applicant’s amendments will not be entered at this time because they do not place the claims in condition for allowance because the 35 U.S.C. 112(a) of claims 1-11 and 13 would still be maintained.  The proposed (non-entered) claim 1 recitation of:

with the proviso that when A is -C(=O)OR1, R1 is ethyl, R is methyl, and n is 3, then X cannot be a methoxy group is independently a hydroxyl group, a C2-C10 alkoxy group, a C2-C10 alkoxy-substituted alkoxy group, a C2-C10 acyloxy group, a C2-C10 alkenyloxy group, a halogen atom, an oxime group, an isocyanate group, or a cyanate group; and 

when A is -C(=O)OR1 , R1 is ethyl, R is methyl, X is methoxy group and n is 3, then Y is a C2-C9 alkylene group which may contain a divalent group selected from the group consisting of -O-, -S-, -NR-, -C(=O)-, -C(=O)O-, -C(=O)NR-, -OC(=O)NR-, silalkylene group, silarylene group, and straight, branched or cyclic divalent organopolysiloxane residues of 2 to 10 silicon atoms, wherein R is C1-C4 alkyl or phenyl, and which may contain a C6-C20 arylene group,

was not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of this limitation.  Applicant argues that support for the amendment may be found throughout the specification and original claims as filed, e.g., at least in paragraphs [0019], [0021 ], [0022] and [0027] of the present specification.  However, it is not seen how these cited specification paragraphs support the subject limitation.  The subject limitation is not expressly recited in the specification.  



It is noted that Applicant is correct in arguing that since the specification discloses chemical formula 33, there is sufficient written description support to exclude this compound from the claims.  In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  However, the subject claim recitations seek to exclude subgenera and are not limited to exclusion of chemical formula 33.  

Additional Comments

Applicant argues that in the previous Office Action at page 3, there is a misunderstanding regarding the submitted explanation of the term a partial (hydrolytic) condensate. That is, the Office Action states on page 3 that ‘[b]y use of the symbol '[Symbol font/0xBA]' in the above equations, it is assumed that Applicant is providing an example wherein variable Y ( divalent group) of claimed formula (1) is alkynyl’. Applicant submits that the notation '[Symbol font/0xBA]' in "[Symbol font/0xBA]SiOH" represents three monovalent covalent bonds out of four monovalent covalent bonds of a silicon atom, and is NOT alkyne (triple bond) as suggested in the Office Action.  The Examiner agrees with Applicant’s interpretation and to the extent the previous Office action suggests otherwise should be disregarded in interpreting the instant claims.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622